Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 7/19/2021, claims 1-8 are presented for examination. Claim 1 is independent.
Amended claim(s): 1.
Rejection of claims under Double Patenting is maintained because the related claims are reciting substantially obvious variation of the same invention.  
Applicants’ arguments, see Applicant Arguments/Remarks 7/19/21, with respect to claim(s) rejected under 35 USC 101 have been fully considered and are unpersuasive. Claims recite abstract idea of collecting and managing personal information per a “privacy service contract” per GDPR privacy laws enacted by the European Union as defined by the claimed steps. Claims do not integrate a practical application of the abstract idea in the claims. The various computing elements recited in the claims including the use of routine and commonly used basic software building block components like API does not add “significantly more” to the claimed abstract idea recited in the claims.
Applicants’ arguments, see Applicant Arguments/Remarks 7/19/2021, with respect to claim(s) rejected under prior art have been fully considered and are unpersuasive. in so far as Upad does not explicitly disclose ‘registering’. Applicant argues against the references individually. Applicant is reminded “[O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Contrary to Applicant’s arguments, Upad in combination with Jones discloses the newly amended elements of registering the data processors using an API and the data controller and first and second data processors being distinct entities. Updad explicitly discloses only authorized entities are given access to the private data in accordance with the consent of the consent policy and in accordance with GDPR privacy laws (Upad: Paragraphs 0048, 0056, 0070-0078, 0086, 0088, 0095, 0098, 0099, 0103, 0127, 0129, 0131, 0137 and 0141 provide for instances and accommodating events and certain 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 is/are directed to a computer product and system. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of 
Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the present case, claim(s) is/are directed to a method for collecting, storing, and providing access to personal data per a service contract in accordance with public policy laws such as General Data Protection Regulation (GDPR) enacted by the European Union (see, Applicant’s disclosure ¶3, ¶17) – falls into one of the four statutory categories (i.e., process). Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
The abstract functions of the claims in the case are claim(s) is/are directed to a method of initializing, by a personal information manager, a controller database, wherein the controller database serves as a privacy service contract between a data subject, a data controller, and at least one data processor, wherein initializing the controller database further comprises defining a plurality of events, and wherein the personal information manager operates the data controller; storing, by the personal information manager, in the controller 
As such, the abstract idea is collecting and managing personal information per a “privacy service contract” as defined by the claimed steps listed above. As such, the claims fall under at least the category of “an idea of itself” and “certain method of organizing human activity”. The phrase “an idea of itself” is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the claims, data is simply being collected, stored, and accessed per the terms of a “privacy service contract”. The same data can be collected, stored, and managed in a brick and mortar office wherein access to the data is protected by privacy policies and laws such as IRS protecting tax payers’ information, medical professionals protecting patient data per HIPAA regulation. The phrase “certain method of organizing human activity” is used to describe: 
         a. concepts relating to managing relationships or transactions between people, or satisfying or avoiding a legal obligation (Creating a contractual relationship (BuySAFE); );
Concepts Relating To Tracking or Organizing Information (Classifying and storing digital images in an organized manner (TLI Comms.); );
Furthermore, the claimed invention is nothing more than collecting, storing, and providing access to the information per a contractual obligation as required by law. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, creating a contractual relationship (BuySAFE); classifying and storing digital images in an organized manner (TLI Comms.); collection, storage, and recognition of data (Smart Systems
Innovations). While the specific facts of the case differ from these cases, the claims are still directed to collecting and and storing data per a contractual obligation. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to perform the operation of collecting, storing, and accessing data.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of collecting and managing personal information per a “privacy service contract” as defined by the claimed steps. Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2)

 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. Note: Applicant’s disclosure states a generic computer elements (¶24-¶30); note also cited art of record also discloses processors; devices, programs (see, e.g., Upad: Figure 7, elements 710, 720 and 740 and paragraph 0123 provide for a processor, memory and storage). Therefore, the claimed interactions of the various lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., generating a number. Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the abstract idea without integrating the idea into a practical application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 15 of copending Application No. 16237936 (hereinafter Reference Application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 15 in Application No. 16237936 (Reference Application) includes all the limitations of claim 1.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 16 of copending Application No. 16237936 (hereinafter Reference Application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10 and 16 in Application No. 16237936 (Reference Application) includes all the limitations of claim 2.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 17
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 18 of copending Application No. 16237936 (hereinafter Reference Application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12 and 18 in Application No. 16237936 (Reference Application) includes all the limitations of claim 5.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 19 of copending Application No. 16237936 (hereinafter Reference Application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13 and 19 in Application No. 16237936 (Reference Application) includes all the limitations of claim 6.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 20 of copending Application No. 16237936 (hereinafter Reference Application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14 and 20 in Application No. 16237936 (Reference Application) includes all the limitations of claim 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al (US Patent Publication No. US 2020/0117824 Al; hereinafter Upad) in view of US 20080256643 A1 (hereinafter ‘Jones’).

Regarding claim 1, Upad discloses: 
A system comprising: a processor; and a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, are configured to cause the processor to perform (Upad: Figure 7, elements 710, 720 and 740 and paragraph 0123 provide for a processor, memory and storage):
initializing, by a personal information manager, a controller database (Upad: Figure 2, elements 210 and 220 along with paragraphs 0065 and 0066 provide for Data Management and a Data Manager—which is equivalent to a personal information manager; Figure 2, elements 240 and 250 along with paragraphs 0065 and 0066 provides for a content manager which is equivalent to a Controller Database; Paragraphs 0003, 0004 provide for the discovery process and management process which is equivalent to initializing the data manager (controller database); Paragraphs 0017, 0038, 0039, 0040, 0041, 0071, 0072, 0076, 0078, 0081, 0081, 0083, 0087 and 0088 provides for the initialization process and operations process);
wherein the controller database serves as a privacy service contract between a data subject, a data controller, and at least one data processor (Upad: Paragraphs 0017, 0037, 0038, 0039, 0040, 0041, 0071, 0072, 0076, 0078, 0081, 0081, 0083, 0087, 0088, 0089, 0103, 0137, 0139 and 0140 provides for a data subject (person/entity), data controller (Figure 2, element 220) and data processor(s) (Figure 2, elements 230, 260, 270, 280, 290) and the privacy service policy), 
wherein initializing the controller database further comprises defining a plurality of events (Upad: Paragraphs 0048, 0056, 0073, 0075, 0078, 0086, 0088, 0095, 0098, 0099, 0103, 0127, 0129, 0131, 0137 and 0141 provide for instances and accommodating events), and 
wherein the personal information manager operates the data controller (Upad: Paragraphs 0065 and 0066 provides for data management sub-system 210 comprising a data manager (data controller) and the system operates the data manager (Figure 2, element 220–data controller)); 
storing, by the personal information manager, in the controller database, a plurality of personal information from the data subject (Upad: Paragraphs 0063, 0064, 0065, 0066, 0067, 0068, 0069, 0074, 0078, 0079, 0080, 0081, 0082 and 0083 provide for storage of data in the data repository (Figure 2, element 250–controller database); 
registering, by the personal information manager, a first data processor of the at least one data processor to perform a first event of the plurality of events (Upad: Paragraphs 0048, 0056, 0073, 0075, 0078, 0086, 0088, 0095, 0098, 0099, 0103, 0127, 0129, 0131, 0137 and 0141 provide for instances and accommodating events certain entities are authorized to access and perform certain actions on the data while other entities are prohibited wherein the authorization/prohibition is based on consent and access policies); 

In analogous art, Jones teaches entities are registered prior to given access to the data wherein the registration, authorization and access mechanism is performed via exposed methods (i.e., API) (Jones: Abstract, Fig. 1, 7, ¶5-¶6, ¶18-¶23, ¶48, i.e., registration is required prior to access is granted to the private data wherein registration, authorization, and access is implemented via exposed methods/APIs)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Upad to include registering entities seeking access to private data as taught by Jones with the motivation to prevent rogues entities from accessing private data of a user (Jones: Abstract, Fig. 1, 7, ¶5-¶6)     
(Upad: Paragraph 0005 provides for applying policies to the data in various forms and stages; Paragraph 0034 provides for multiple types of consent; Paragraph 0006 provides for express consent for data processors and data handlers; Paragraph 0051 provides for method 100 that can be performed by at least a computing device; Figure 7 (entire figure), claims 1 and 12 along with paragraphs 0017, 0122, 0123, 0127, 0137, 0138 and 0139 provides for a computing system of one or more processors (first data-processor and second data-processor)—which while executing the method of claim 1 performs all events requested—wherein the first data-processor of the computing system of first and second data-processors of claim 12 is privacy and GDPR compliant. See also, Jones: Abstract, Fig. 1, 7, ¶5-¶6, ¶18-¶23, ¶48, i.e., registration is required prior to access is granted to the private data wherein registration, authorization, and access is implemented via exposed methods/APIs) 
registering, by the personal information manager, a second data processor to perform a second event of the plurality of (Upad: Paragraph 0005 provides for applying policies to the data in various forms and stages; Paragraph 0034 provides for multiple types of consent; Paragraph 0006 provides for express consent for data processors and data handlers; Paragraph 0051 provides for method 100 that can be performed by at least a computing device; Figure 7 (entire figure), claims 1 and 12 along with paragraphs 0017, 0122, 0123, 0127, 0137, 0138 and 0139 provides for a computing system of one or more processors (first data-processor and second data-processor)—which while executing the method of claim 1 performs all events requested—wherein the first data-processor of the computing system of first and second data-processors of claim 12 is privacy and GDPR compliant. See also, Jones: Abstract, Fig. 1, 7, ¶5-¶6, ¶18-¶23, ¶48, i.e., registration is required prior to access is granted to the private data wherein registration, authorization, and access is implemented via exposed methods/APIs); 
receiving, by the personal information manager, an event request to perform the first event (Upad: Paragraphs 0007, 0010, 0046, 0067, 0068, 0073, 0077, 0078 and 0079 provides for deleting records which is equivalent to performing the first event); 
(Upad: Paragraphs 0007, 0010, 0046, 0067, 0068, 0071-0077, 0078 and 0079 provides for deleting records which is equivalent to performing the first event and certain entities are authorized to access and perform certain actions on the data while other entities are prohibited wherein the authorization/prohibition is based on consent and access policies. Jones: Abstract, Fig. 1, 7, ¶5-¶6, ¶18-¶23, i.e., registration is required prior to access is granted to the private data); 
validating, in response to receiving the event request, the first data processor by verifying the data subject provided consent to perform the first event (Upad: Figure 6, element 620 and paragraphs 0006, 0007, 0010, 0016, 0017, 0018, 0034, 0035, 0037, 0046, 0047, 0060, 0067, 0068, 0073, 0077, 0078, 0079, 0091 and 0105 provide for consent from the data subject to manage data and subsequent deletion); and 
performing, by the personal information manager, in response to validating the at least one data processor, the first event (Upad: Paragraphs 0007, 0010, 0046, 0067, 0068, 0073, 0077, 0078 and 0079 provides for deleting records in response to validation).

Regarding claim 2, the rejection of claim 1 is incorporate. Upad et al combination teaches: 
The computer-implemented method of claim 1, wherein the plurality of personal information comprises a retention period, 
wherein the retention period is a predetermined amount of time in which the plurality of personal information will be stored (Upad: Paragraphs 0044, 0045, 0046, 0067, 0068, 0073 and 0079 provides for retention period), 
wherein the program instructions are further configured to cause the processor to perform operations further comprising: determining, by the personal information manager, the retention period has expired (Upad: Paragraphs 0068 and claim 15 provides for expiration of the retention period; Note: Claim 15 provides for grounds for infringement); and 
in response to determining the retention period has expired, sending, by the personal information manager and to the at least one data processor, instructions to delete the plurality of personal information (Upad: Paragraphs 0068 and claim 15 provides for deleting records after expiration of the retention period; Note: Claim 15 provides for grounds for infringement).

Regarding claim 3, the rejection of claim 1 is incorporate. Upad et al combination teaches:
(Upad: Paragraphs 0034, 0043, 0044, 0046, 0065, 0067, 0068, 0082 along with claims 8 and 9 provide for privacy rules—which is equivalent to privacy policy).

Regarding claim 4, the rejection of claims 1 and 3 are incorporate. Upad et al combination teaches:
The computer-implemented method of claim 3, wherein the privacy policy is equivalent to the General Data Protection Regulation (Upad: Figure 2, element 290 and paragraphs 0002, 0003, 0004, 0005, 0006, 0007, 0008, 0009, 0010, 0011, 0012, 0013, 0014, 0033, 0034, 0063, 0082 and 0089 provide for General Data Protection Regulation (GDPR) and GDPR Engine which is equivalent to an implementation of privacy policy in accordance with GDPR).

Regarding claim 5, the rejection of claims 1 and 3 are incorporate. Upad et al combination teaches:
The computer-implemented method of claim 3, wherein the registering comprises a web service for the at least one data processor configured to comply with the privacy policy (Upad: Paragraphs 0131, 0132, 0143, 0145 provide for web service and paragraphs 0105, 0089, 0079, 0060 and 0002 provide for need to comply with data privacy regulations).

Regarding claim 6, the rejection of claim 1 is incorporate. Upad et al combination teaches:
The computer-implemented method of claim 1, wherein the event request is received from the data subject, and the program instructions are further configured to cause the processor to perform the operations further comprising notifying the data subject the event is complete (Upad: Paragraphs 0089, 0109, 0076 and 0073 provides for responding to a query by the GDPR engine and other data processors).

Regarding claim 8, the rejection of claim 1 is incorporate. Upad et al combination teaches:
The computer-implemented method of claim 1, wherein the program instructions are further configured to cause the processor to perform operations further comprising: logging, by the personal information manager in a transaction log wherein the transaction log is contained in the controller database, the receiving of the plurality of personal information, the registering of the at least one data processor, the receiving of the event request, the validating of the at least one data processor, and the performing of the first event (Upad: Paragraphs 0017, 0056, 0071, 0073, 0076, 0080, 0081, 0087, 0088, 0095, 0103, 0123, 0131, 0132 and 0137 provide for logging or storing transactions, events or personal information).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al (US Patent Publication No. US 2020/0117824 Al; hereinafter Upad) in view of Jones in view of LaFever (US Patent Publication No. 2019/0332807; hereinafter Fever) in view of Sun (US Patent Publication No. 2020/0195647; hereinafter Sun) in view of Vogel et al (US Patent Publication No. 2019/0156053; hereinafter Vogel).
Regarding claim 7, the rejection of claim 1 is incorporate. Upad et al combination teaches:	
The computer-implemented method of claim 1, further comprising: determining, by the personal information manager, a subset of events wherein the subset of events is determined based on various types of personal information received in the plurality of personal information (Upad: Paragraphs 0048, 0056, 0073, 0075, 0078, 0086, 0088, 0095, 0098, 0099, 0103, 0127, 0129, 0131, 0137 and 0141 provide for instances and accommodating events); 
determining each data processor performs respective events of the subset of events using respective types of personal information (Upad: Paragraphs 0037, 0038, 0039, 0040, 0041, 0042, 0043, 0044, 0045, 0046, 0047, 0048, 0056, 0065, 0073, 0075, 0078, 0086, 0088, 0095, 0098, 0099, 0103, 0127, 0129, 0131, 0137, 0140 and 0141 provide for instances and accommodating events as well as service providers (data processors) for cloud solutions);
in response to determining [a] data processor performs respective events of the subset of events, sending [the] data processor the respective types of personal information used to complete the respective events (Upad: Figure 2, element 246 provides for artifact manager (data processor) and paragraph 0073 provides for the data processor responding to a query and deleting records);
generating a set of metadata (Upad: Paragraphs 0053, 0054, 0055, 0056, 0057, 0058 and 0059 provide for generating metadata); and
storing the set of metadata in the controller database (Upad: Paragraphs 0053, 0054, 0055, 0056, 0057, 0058 and 0059 provide for storing metadata in the controller database);
Since Upad does not teach, determining each data processor is registered to perform respective events of the subset of events using respective types of personal information, Fever in a similar field of endeavor (Privacy-Respectful Communications) teaches, determining each data processor is registered to perform respective events of the subset of events using respective types of personal information (Fever: Paragraphs 0833, 0823, 0483, 0387, 0371, 0369, 0353, 0027 provide for registration of related party (data processor) to perform various events (operations) on personal information).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Consent-Based Data Privacy Management of Upad with the Privacy-Respectful System and Method of Fever such that, the modified system of Upad and Fever determines each data processor is registered to perform respective events of the subset of events using respective types of personal information. One would have been motivated to make such a combination in order to protect privacy and maintain compliance with government regulations (Fever: Paragraphs 0004-0009 provide for protecting privacy and compliance with government  regulations).
Since Upad in view of Fever does not teach, in response to determining each data processor is registered to perform respective events of the subset of events, sending each data processor the respective types of personal information used to complete the respective events, Sun in a similar field of endeavor (Data Protection and Privacy) teaches, in response to determining each data processor is registered to perform respective events of the subset of events, sending each data processor the respective types of personal information used to complete the respective events (Sun: Figure 3, element 208 and paragraphs 0051 and 0079 provide for registering applications—which is equivalent to registering data processor; Paragraphs 0027, 0028, 0029, 0033, 0041, 0043, 0045, 0046, 0054, 0056, 0070, 0072,0073, 0074, 0075 and 0076 provide for application servers (data processors) as well as generating metadata (and reports) for later review—which is equivalent to the registering each data processor to perform events and sending to each data processor the types of personal information).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Consent-Based Data Privacy Management of Upad with the Privacy-Respectful System and Method of Fever with the System & Method for Data Protection and Privacy of Sun such that, the modified system of Upad, Fever and Sun [executes] in response to determining each data processor is registered to perform respective events of the subset of events, sending each data processor the respective types of personal information used to complete the respective events. One would have been motivated to make such a combination in order to protect privacy and maintain compliance with government regulations and technology/technology trends (Sun: Paragraphs 0003-0009 provide for protecting privacy and compliance with industrial trends).
Since Upad in view of Fever in view of Sun does not teach [generating a set of metadata], wherein the set of metadata (GDPR Infrastructure) teaches [generating a set of metadata], wherein the set of metadata comprises which types of personal information are sent to which data processor; (Vogel: Figure 1 (element 102) and figure 2 (entire figure) and paragraphs 0013 and 0016 provides for the architecture for business application (data processor); Paragraphs 0016, 0026, 0028, 0033 provides for generating a set of metadata—which comprises which personal data is used in an associated business application).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Consent-Based Data Privacy Management of Upad with the Privacy-Respectful System and Method of Fever with the System & Method for Data Protection and Privacy of Sun with the GDPR Infrastructure Model of Vogel such that, the modified system of Upad, Fever, Sun and Vogel [generates a set of metadata], wherein the set of metadata comprises which types of personal information are sent to which data processor. One would have been motivated to make such a combination in order to protect privacy and maintain compliance with government regulations and technology/technology trends (Vogel: Paragraphs 0002-0010 provide for protecting privacy and compliance with industrial trends).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432